DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Fig. 1 should be labeled “prior art” because only that which is conventional is shown.
Solid black shading areas are not permitted per 37 CFR 1.84(m).  Figs. 4A, 4B, 5A, 5B, 7A, 7B, 8, 9, and 11 have solid black shading areas in the location of the seals 23.  These seals should be cross-hatched with diagonal, thick lines per 37 CFR 1.84(h)(3) and the guidelines in MPEP 608.02 IX (see cross-hatching for “rubber”).
The hatching used for the filter unit 47 in Figs. 6A, 6B, 7A, 7B, 8, 9, and 11, is non-standard per the guidelines in MPEP 608.02 IX.  The cross-hatching for “Wire or Screening” should be used for element 47 in those figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
The implied phrase “is described” is used in line 2.
The last sentence uses the phrase “is described.”
The Abstract is longer than 150 words.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Page 11, line 24, the word --will-- should be inserted between “debris” and “flow.”
Page 14, line 6, “bias” should be changed to --biases--.
Page 18, line 21, “volumetric” should be changed to --volumetrically--.
Page 20, line 23, “decent” should be changed to --descent--.
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 mentions a “second” upper seal member, but no first upper seal member has been defined in the claims.  Appropriate correction is required.
Claims 6, 10, 12, 14, and 15 are objected to because of the following informalities:  These claims use the term “sliding port.”  However, according to the specification, the ports 49 are formed in the outlet mandrel 43, and the outlet mandrel does not slide.  Instead, a filter unit 47 disposed radially outside of the ports 49 slides to uncover the ports.  Therefore, the term “sliding port” is somewhat contrary to the specification and confusing.  It is noted that this same language is used in the specification.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  In line 11, the word “uploading” should be changed to --unloading--.  Appropriate correction is required.
Claims 12 and 13 are objected to because of the following informalities:  These claims should be amended to actively recite steps using “-ing” construction.  For example, claim 12 should recite “the method according to claim 11, further comprising providing the circulation unit with an opening means, and displacing a sliding port with the opening means to uncover the through holes in the gate portion.”  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  The possessive construction “tool’s” in line 3 is unconventional and should be changed to --a filter in the outlet of the wellbore cleanout tool--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action (in this case, the term “opening means”). Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: filter cleaning unit in claims 8, 9, and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gentry (US 3,500,907).
With regard to claim 1, Gentry discloses a circulation unit (comprising at least housing 30 and a number of other components shown in Figs. 2A, 2B, and 3) for connecting to a lubricator (“generally shown at 24”), said lubricator is suitable for housing a wireline operated tool string (i.e. cleanout tool 96, wireline string 45) for collecting debris within a petroleum well (the tool 96 is a “sand baler” for collecting sand debris in a well), said circulation unit comprises:
a house (see annotated Fig. provided below) provided with an upper lubricator connection (see Fig. below) and with at least one lower internal seal member (the lower seal member is element 118 as shown in Fig. 3—note that Fig. 3 essentially takes the place of element 114 in Fig. 2A, according to column 3, lines 54-67), said at least one lower internal seal member is adapted to seal against an outer surface of the tool string (see Fig. 3 which shows seal 118 engaged around tool string 96), and the circulation unit is provided with an outlet (54) above the at least one lower internal seal member (since seal member 118 will be placed at the position of element 114, the outlet 54 is above the seal 118), said outlet being connected to a reservoir (i.e. “srubber section 58” which “may contain any other desirable equipment for the handling of and the disposal of contaminants and debris.”  The specification also references “residue collected in the scrubber section” which implies its use as a “reservoir”—see column 4, line 8),
the circulation unit provided with a lower lubricator connection (see annotated Fig. below); the house, the upper lubricator connection and the lower lubricator connection form a through passage for the tool string (see Figs. 2A and 2B which clearly show a passage throughout the assembly that houses the tool 96); and
the upper lubrication connection and the lower lubrication connection are adapted for connection to a pressurized lubricator (note that since all of the elements shown in Figs. 2A and 2B are part of the lubricator 24, then the upper and lower lubricator connections are adapted to be connected to at least some part of a lubricator).

    PNG
    media_image1.png
    342
    370
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    372
    483
    media_image2.png
    Greyscale

With regard to claim 2, Gentry discloses that the at least one lower internal seal member (118) seals against the tool string in an active position (column 4. lines 58-60, “operable to move the packing unit [118] into sealing engagement with cylinder section 104 of the sand baler 96”).  
With regard to claim 3, Gentry discloses that the circulation unit comprises a second upper seal member (86) above the outlet (54).
With regard to claim 4, Gentry discloses that the circulation unit comprises an inlet (64) above the at least one internal lower seal member (note that a number of elements could be considered an “inlet,” for example, the recess in member 36 proximate to numeral 100, in which element 96 is inserted could be considered an “inlet,” etc.).  
With regard to claim 5, the inlet (64) is positioned below the second upper seal member (86).
With regard to claim 6, Gentry teaches that the circulation unit comprises an opening means (112) for displacing a displaceable sliding port on the tool string (this claim term is being interpreted under 35 U.S.C. 112(f), and applicant’s specification mentions that the opening means can be “an internal constriction” or “a locking profile.” Thus, Gentry’s dogs 112 are described as interacting with cylinder section 104, i.e. the claimed “displaceable sliding port,” of the sand baler, “to insure that the cylinder section 104 of the sand baler 96 is prevented from rising up into the lubricator section 30,” and this prevention of movement which would otherwise occur is considered “displacement” in the context of claim 6).
With regard to claim 7, Gentry discloses that the lubricator and the circulation unit form a lubricator assembly (see Figs. 2A, 2B, and 3 which show the “lubricator assembly”).
With regard to claim 8, Gentry discloses that the lubricator assembly is provided with a filter cleaning unit (52, 55) for cleaning a filter in the tool string (the tube 52 and valve 55 are capable of directing fluid at the tool string to clean a hypothetical filter—note that the filter is not positively recited in the claim).  
With regard to claim 9, the filter cleaning unit (52) is positioned below the circulation unit (“circulating unit” comprises at least element 30).  
With regard to claim 10, this claim recites a number of features of the tool string.  However, claim 1 is directed to a circulation unit “for connecting” to a lubricator, and the lubricator is “suitable for housing a wireline operated tool string.”  Neither claim 1 nor claim 10 positively recite the tool string.  Thus, Gentry meets the limitations of claim 10, as the tool string is not positively required by the claim.  Gentry’s circulating unit is capable of being used with a tool string that has the claimed features.
With regard to claim 11, as best understood, Gentry discloses a method for unloading a filled wellbore cleanout tool (96) forming a leading end portion (i.e. the lower end of the unit 96) and an opposite outlet end portion (i.e. the upper end proximate outlet 107), and being part of a tool string, the method comprising:
- positioning the tool string within a lubricator assembly comprising a lubricator (lubricator generally indicated by numeral 24) and a circulation unit (“circulation unit” is made up of at least element housing element 30);
- sealing a lower seal member (118) within the circulation unit against an outer surface of the tool string (note that sealing member 118 pictured in Fig. 3 replaces element 114 in Fig. 2A as discussed above with regard to claim 1);
- the wellbore cleanout tool being provided with an outlet forming a gate portion (the “gate portion” is defined as shown in the annotated Fig. below), and positioning the gate portion within the circulation unit above the lower seal member (118);
- uploading collected debris in the wellbore cleanout tool in the circulation unit through holes (107) positioned in the gate portion, and transporting unloaded debris out of the circulation unit through an outlet (54) positioned above the lower seal member (note that seal member 118 is at the location of element 114 in Fig. 2A); and
filling fresh liquid into the wellbore cleanout tool from the lubricator below the circulation unit through an inlet at the leading end portion (column 3, line 68 – column 4, line 10 describes that the tool is flushed from the lower end to the upper end via inlet 52 and outlet 54, and this flushing is considered “filling” because the tool is at least temporarily filled with the flushing fluid).

    PNG
    media_image3.png
    497
    591
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/           Primary Examiner, Art Unit 3676